Citation Nr: 0014208	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-34 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right inguinal 
hernia, trauma to the right spermatic cord and injury to the 
groin.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

REMAND

The record shows that the veteran requested a hearing before 
a local hearing officer in October 1997.  The record 
indicates that a hearing was scheduled but the Board notes 
that there is no transcript of record nor is there any 
indication that the veteran failed to appear for that 
hearing.  December 1997 and March 1998 statements from the 
veteran contained additional requests for a hearing and one 
was scheduled in May 1998.  A Conference Report dated on the 
same date as the scheduled hearing indicated that the veteran 
took part in an informal conference in lieu of the hearing.  
In August 1998 a Supplemental Statement of the Case was 
issued.  In correspondence forwarded to the Board in May 2000 
the veteran indicated that he continued to desire a local 
hearing.

The record also shows that it is unclear as to whom, if 
anyone, the veteran wishes to represent him in his claim.  He 
completed a VA Form 23-22, appointing the American Legion as 
his representative in July 1974.  A member of the Texas 
Veteran's Commission accompanied the veteran to a conference 
with a Decision Review Officer in May 1998, although it is 
not clear that the veteran ever appointed that organization 
as his authorized representative.  In 1998, three letters 
were sent by from the Texas Veteran's Commission which 
implied the existence of an executed power of attorney in 
favor of that organization.  The veteran revoked the June 
1974 power of attorney granted to the American Legion in a VA 
Form 21-4138 received in May 2000.  Correspondence received 
at the Board in May 2000 indicates that the veteran desires 
to be represented, although no representative is designated. 

Given these circumstances and in light of the veteran's 
rights to representation and a hearing pursuant to 38 C.F.R. 
§ 3.103(a) and (c), the Board is deferring adjudication 
pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
afforded the opportunity to designate a 
recognized veteran's service organization 
as his representative if he desires to be 
represented.

2.  The RO should schedule a hearing 
before a hearing officer.  

After the action requested above has been completed, the RO 
should review the record and readjudicate the claim.  If any 
benefit sought, for which a Notice of Disagreement has been 
filed, remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


